UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Commission File Number:333-153510 Notification of Late Filing (Check One): o Form 10-Ko Form 20-Fo Form 11-Kx Form 10-Qo Form N-SAR For Period Ended:January 31, 2014 o TransitionReport on Form10-K o TransitionReporton Form20-F o TransitionReport on Form 11-K o TransitionReportonForm10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I - Registrant Information Green Hygienics Holdings Inc. Full Name of Registrant Former Name if Applicable 1937 Pendrell Street, Suite 1004 Address of Principal Executive Office (Street and Number) Vancouver, B.C., Canada V6G 1T4 City, State and Zip Code Part II - Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-(b), the following should be completed. (Check box, if appropriate) x(a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x(b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N- SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o(c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Part III - Narrative State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof could not be file within the prescribed period. The Company was unable to pay its auditor for their fees related to the quarterly review in a timely fashion and was therefore unable to receive approval to file. The Company will complete its current form 10-Q and file within the extension period. Part IV - Other Information (1)Name and telephone number of person to contract in regard to this notification. David Ashby 769 7038 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). x Yes o No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?o Yes x No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Green Hygienics Holdings Inc. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:March 13, 2014 By:/s/David Ashby David Ashby Its: Chief Executive Officer
